Citation Nr: 0117647	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  97-16 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.

This case came to the Board of Veterans' Appeals (Board) from 
a June 1996 RO decision that denied a claim for service 
connection for a psychiatric disorder.  The Board remanded 
the case in March 1999 for additional development.  In a 
December 1999 decision, the Board denied the claim.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  In an October 2000 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and the case remanded; a November 2000 Court order granted 
the joint motion.  The case was then returned to the Board, 
and the veteran's attorney submitted additional written 
argument in April 2001.  

REMAND

In the Board's March 1999 remand to the RO, it was requested 
that records and other information be obtained from Meredith 
R. Anthony, M.D., of Bertie County Rural Health Association, 
who had opined that the veteran's psychiatric disorder was 
related to service.  The March 1999 Board remand also 
requested that the veteran undergo a VA examination as to the 
nature and etiology of his psychiatric disorder.  By a March 
1999 letter, the RO asked Dr. Anthony for records and 
information, and he did not respond; in a March 1999 letter, 
the RO asked the veteran for treatment information and to 
contact Dr. Anthony to ensure that he furnished requested 
information, but in a May 1999 response the veteran indicated 
that he would not be submitting additional information; the 
veteran failed to report for a June 1999 VA examination; the 
RO sent him a letter in July 1999, asking whether he was 
willing to report for examination and to explain his failure 
to report, and the veteran responded in July 1999 that he 
wished a decision in his appeal without further delay.

Despite the veteran's utter lack of cooperation in developing 
his claim during the Board's last remand, the October 2000 
joint motion and November 2000 Court order require another RO 
attempt be made to get records and information from Dr. 
Anthony and provide the veteran with a VA examination. 

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should contact Dr. Anthony at 
Bertie County Rural Health Association, 
Inc., and obtain copies of all of the 
veteran's clinical records as well as any 
other medical and employment records used 
by Dr. Anthony in forming his opinion 
regarding the etiology of the veteran's 
psychiatric disorder.  Dr. Anthony should 
also provide the RO with information 
regarding his medical specialty.

2.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
other sources of examination or treatment 
for a psychiatric disorder or substance 
abuse since his release from active duty 
in June 1978.  The RO should then obtain 
copies of the related medical records 
that are not already on file.

3.  Thereafter, the veteran should 
undergo a VA psychiatric examination to 
determine the nature and etiology of his 
psychiatric disorder.  The claims folder 
must be made available to and reviewed by 
the doctor in conjunction with the 
examination.  All psychiatric disorders 
should be diagnosed.  Based on 
examination findings, a review of 
historical records, and medical 
principles, the doctor should give a 
medical opinion, with full rationale, as 
to the etiology and date of onset of all 
current chronic psychiatric disorders, 
including whether they are related to the 
findings in the service records.  The VA 
examiner should specifically comment on 
the opinion provided by Dr. Anthony. 

4.  After assuring compliance with the 
above development (as well as any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000), the RO should 
review the claim for service connection 
for a psychiatric disorder.  If the claim 
is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
L. W. TOBIN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


